                Case 20-10343-LSS          Doc 6339       Filed 09/21/21      Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                            (Jointly Administered)
                            1
                 Debtors.


                           NOTICE OF APPEARANCE AND
               REQUEST FOR SERVICE OF ALL NOTICES AND DOCUMENTS

         PLEASE TAKE NOTICE that Faegre Drinker Biddle & Reath LLP hereby enters its

appearance (the “Notice of Appearance”), in the above-captioned cases as counsel to the Roman

Catholic Diocese of Dallas, a Texas nonprofit corporation, and its related BSA-chartered

organizations pursuant to section 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101-

1532 (as amended, the “Bankruptcy Code”), and rules 2002, 3017(a), 9007, and 9010 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”). Faegre Drinker Biddle & Reath LLP

hereby request that copies of any and all notices and papers filed or entered in these cases be

given to and served upon the following:

    Patrick A. Jackson, Esq.                           Michael P. Pompeo, Esq.
    Ian J. Bambrick, Esq.                              Faegre Drinker Biddle & Reath LLP
    Jaclyn C. Marasco, Esq.                            1177 Avenue of the Americas, 41st Floor
    Faegre Drinker Biddle & Reath LLP                  New York, NY 10036-2714
    222 Delaware Ave., Suite 1410                      Telephone: (212) 248-3140
    Wilmington, DE 19801-1621                          Facsimile: (212) 248-3141
    Telephone: (302) 467-4200                          Michael.Pompeo@faegredrinker.com
    Facsimile: (302) 467-4201
    Patrick.Jackson@faegredrinker.com
    Ian.Bambrick@faegredrinker.com
    Jaclyn.Marasco@faegredrinker.com

    1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


ACTIVE.134204443.01
                Case 20-10343-LSS           Doc 6339        Filed 09/21/21       Page 2 of 3




        PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the Bankruptcy

Code and Bankruptcy Rule 3017(a), this request includes not only the notices and papers referred to in

the Bankruptcy Rules, but also includes, without limitation, any notice, motion, proposed order,

application, petition, pleading, request, complaint, demand, memorandum, affidavit, declaration,

presentment, order to show cause, disclosure statement, and plan of reorganization, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service, hand-

delivery, telephone, facsimile, electronically, or otherwise, that is filed or given in connection with the

above-captioned cases and the proceedings therein.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any prior

or later appearance, pleading, or claim waives (i) any right to have final orders in non-core matters

arising in or related to the above-captioned chapter 11 cases entered only after de novo review by a

district court judge, (ii) any right to trial by jury in any proceeding so triable in these cases or any case,

controversy, or proceeding related to these cases; (iii) any right to have the United States District

Court for the District of Delaware withdraw the reference in any matter subject to mandatory or

discretionary withdrawal; (iv) an election of remedies; or (v) any other substantive or procedural right.



                               [Remainder of page intentionally left blank]




                                                    -2-
ACTIVE.134204443.01
                Case 20-10343-LSS          Doc 6339       Filed 09/21/21      Page 3 of 3




        PLEASE TAKE FURTHER NOTICE that this Notice of Appearance is without prejudice

to any other rights, claims, actions, defenses, setoffs, or recoupments under agreement, in law, in

equity, or otherwise, all of which rights, claims, actions, defenses, setoffs, and recoupments against a

debtor or any other entity either in these cases or in any other action are expressly reserved.

Dated: September 21, 2021                         FAEGRE DRINKER BIDDLE & REATH LLP
       Wilmington, Delaware
                                                  /s/ Patrick A. Jackson
                                                  Patrick A. Jackson (Del. Bar No. 4976)
                                                  Ian J. Bambrick (Del. Bar No. 5455)
                                                  Jaclyn C. Marasco (Del. Bar No. 6477)
                                                  222 Delaware Ave., Suite 1410
                                                  Wilmington, DE 19801-1621
                                                  Telephone: (302) 467-4200
                                                  Facsimile: (302) 467-4201
                                                  Patrick.Jackson@faegredrinker.com
                                                  Ian.Bambrick@faegredrinker.com
                                                  Jaclyn.Marasco@faegredrinker.com

                                                  -and-

                                                  Michael P. Pompeo
                                                  1177 Avenue of the Americas, 41st Floor
                                                  New York, NY 10036-2714
                                                  Telephone: (212) 248-3140
                                                  Facsimile: (212) 248-3141
                                                  Michael.Pompeo@faegredrinker.com

                                                  Counsel for the Roman Catholic Diocese of
                                                  Dallas, a Texas nonprofit corporation, and its
                                                  related BSA-chartered organizations




                                                  -3-
ACTIVE.134204443.01
